Citation Nr: 9935828	
Decision Date: 12/23/99    Archive Date: 12/30/99

DOCKET NO.  98-12 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Service connection for hypertension.

2. Service connection for post-traumatic stress disorder.

3. Service connection for impotence.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from November 1990 to 
June 1991.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from a March 1998 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO). 


FINDINGS OF FACT

1.  Competent evidence linking hypertension to service has 
not been presented.

2.  A post-service diagnosis of post-traumatic stress 
disorder has been presented.


CONCLUSIONS OF LAW

1.  The claim for service connection for hypertension is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim of entitlement to service connection for post-
traumatic stress disorder is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); Caluza v. Brown, 7 Vet. App. 498 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Well Grounded Claims Generally

The appellant has filed claims for service connection for 
hypertension, impotence and post-traumatic stress disorder 
with symptoms including nightmares, loss of memory, nerves, 
trouble sleeping, inability to concentrate and depression.

Service connection may be established for disability 
resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury or disease.  38 U.S.C.A. §§ 1110, 1131 
(West 1991).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  Disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310 (a) (1999).  Additional disability resulting from 
the aggravation of a non-service-connected condition by a 
service-connected condition is also compensable under 38 
C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439 
(1995).  

Service connection is warranted for hypertension when the 
disease is manifested to a compensable degree within one year 
following separation from service.  38 U.S.C.A. §§ 1101, 1112 
(West 1991); 38 C.F.R. §§ 3.307, 3.309(a) (1999).

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (conforming with DSM-IV 
or supported by the findings on the examination report); a 
link, established by medical evidence, between current 
symptoms and an inservice stressor; and for non-combat 
veterans, credible supporting evidence that the claimed 
inservice stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to this combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed inservice stressor.  38 C.F.R. 
§ 3.304(f) (1999).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); 
see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1998); 
Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Alternatively, the nexus 
between service and the current disability can be satisfied 
by evidence of continuity of symptomatology and medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  Establishing direct 
service connection for a disability that was not clearly 
present in service requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992). 

Establishing a well-grounded claim for service connection for 
a particular disability requires more than an allegation that 
the particular disability had its onset in service.  It 
requires evidence relevant to the requirements for service 
connection cited above and of sufficient weight to make the 
claim plausible and capable of substantiation.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 1 Vet. 
App. at 81.  The kind of evidence needed to make a claim well 
grounded depends upon the types of issues presented by the 
claim.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  
For some factual issues, competent lay evidence may be 
sufficient.  However, where the claim involves issues of 
medical fact, such as medical causation or medical diagnoses, 
competent medical evidence is required.  Grottveit, 5 Vet. 
App. at 93.


Hypertension

The appellant contends that service connection is warranted 
for hypertension.  The appellant and his wife testified 
before RO in July 1998.  He was first diagnosed with high 
blood pressure in 1995.  He had experienced a dizzy feeling 
and everything would go blurry with black spots prior to his 
diagnosis and was suspicious that these were symptoms of 
hypertension prior to 1995.  He believed that although he was 
not diagnosed with hypertension until 1995, that these were 
symptoms of it between 1991 and 1995.  He acknowledged that 
in prior examinations no one had ever mentioned hypertension 
prior to 1995.  He felt that the stress of not sleeping 
because of his post-traumatic stress disorder contributed to 
his high blood pressure.  His wife testified that she had not 
noticed that he was ever light-headed, but that he complained 
about a lot of headaches and blurred vision before he finally 
went and got checked in 1995.  The appellant has not 
contended that hypertension was diagnosed prior to 1995 or in 
service or within one year after separation from service.

Hypertension was not diagnosed in service.  A service 
examination conducted at the time of his release from active 
duty in April 1991 listed his blood pressure as 100/70.  
Hypertension was first diagnosed in May 1995.  A VA 
examination was conducted in August 1995.  The appellant had 
been placed on antihypertensive medications beginning in May 
1995.  He denied headaches, but reported vertigo related to 
orthostatic hypotension.  On examination his blood pressure 
was 154/90 (sitting); 154/82 (lying); 140/90 (standing).  The 
diagnosis was familial atrial hypertension and grade I 
hypertensive retinopathy.

A VA examination was conducted in August 1997.  His blood 
pressure was 124/76 (sitting); 122/72 (recumbent); 134/91 
(standing); 142/86 (sitting after exercise); 148/92 (2 
minutes after exercise).  Essential hypertension controlled 
on medication was diagnosed.

The appellant submitted copies of pharmacy scripts for the 
medications he was taking.

The claim for service connection for hypertension is not well 
grounded.  Hypertension was not diagnosed in service.  
Hypertension was not diagnosed within one year after 
separation from active duty.  Although hypertension was 
diagnosed post-service in 1995, no competent examiner has 
attributed the post-service diagnosis to service.  The VA 
examiner in August 1995 attributed the hypertension to 
familial etiology.

Hypertension Due to Post-traumatic Stress Disorder

During the hearing before the RO in July 1998, the appellant 
testified that he thought he should be service connected for 
hypertension because the lack of sleep and nervous problems 
he has from post-traumatic stress disorder contributed to his 
hypertension.  He stated he was not a doctor and did not 
know, but that was what he felt.

Even if service connection were to be granted for post-
traumatic stress disorder, the claim for service connection 
for hypertension secondary to post-traumatic stress disorder 
remains not well grounded.  There is no competent evidence 
that attributes hypertension, to include aggravation of 
hypertension to post-traumatic stress disorder.  The claim 
for service connection for hypertension on this theory is not 
well grounded.

Lay Evidence

The Board has considered the appellant's testimony and 
statements as well as his wife's.  Lay testimony is competent 
only when it regards features or symptoms of injury or 
illness, but may not be relied upon for establishing a 
medical diagnosis, be that a current diagnosis or one linking 
a current disability to service.  Layno v. Brown, 6 Vet. App. 
465. 469-70 (1994).  The appellant and his wife lack the 
medical training and expertise to attribute his dizziness or 
headaches to hypertension, or to link hypertension with 
insomnia or stress or post-traumatic stress disorder.  The 
appellant's belief that he had symptoms of hypertension prior 
to the 1995 diagnosis is not competent nexus evidence and not 
sufficient to well ground the claim.  The appellant is not 
competent to state that he has hypertension due to stress or 
insomnia or post-traumatic stress disorder.  The medical 
examiner in August 1995 described the vertigo as orthostatic 
hypotension, not hypertension.

Lacking competent evidence of hypertension in service or 
within one year after separation from service, or competent 
evidence attributing post-service hypertension to service, or 
competent evidence attributing hypertension to a service 
connected disability, the claim for service connection is not 
well grounded.  When the veteran has not met this burden, VA 
has no further duty to assist him in developing facts 
pertinent to his claim, including no duty to provide him with 
another medical examination.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992) (when the claim was not well grounded, 
VA was under no duty to provide the veteran with an 
examination).  Although when a claim is not well grounded VA 
does not have a statutory duty to assist a claimant in 
developing facts pertinent to the claim, VA may be obligated 
under 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.103 to advise a 
claimant of evidence needed to complete his or her 
application.  This obligation depends on the particular facts 
of the case and the extent to which the Secretary has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim. Robinette v. Brown, 8 Vet. App. 69 (1995).  
Here, the RO fulfilled its obligation under section 5103(a) 
in the Statement of the Case and the Supplemental Statement 
of the Case.  Furthermore, in the hearing before the RO, the 
hearing officer, the appellant and his representative 
discussed the evidence available for the RO's consideration.  
In this respect, the Board is satisfied that the obligation 
imposed by section 5103(a); 38 C.F.R. § 3.303 has been 
satisfied.  See Franzen v. Brown, 9 Vet. App. 235 (1996) 
(VA's obligation under sec. 5103(a) to assist claimant in 
filing his claim pertains to relevant evidence that may exist 
or could be obtained).  See also Epps v. Brown, 9 Vet. App. 
341 (1996) (sec. 5103(a) duty attaches only where there is an 
incomplete application that references other known and 
existing evidence that pertains to the claim under 
consideration) and Wood v. Derwinski, 1 Vet. App. 190 (1991) 
(VA's duty is just what it states, a duty to assist, not a 
duty to prove a claim).

The Board acknowledges that it has decided the present appeal 
as to these issues on a different legal basis than the RO 
did.  When the Board addresses in a decision a question that 
has not been addressed by the RO, it must be considered 
whether the claimant has been given adequate notice and 
opportunity to respond and, if not, whether the claimant will 
be prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  However, the Board concludes that the appellant has 
not been prejudiced by the decision herein.  The Board has 
considered the same law and regulations.  The Board merely 
concludes that the appellant did not meet the initial 
threshold evidentiary requirements of a well-grounded claim 
under the standards set forth in Caluza.  The result is the 
same.


Post-traumatic Stress Disorder/Impotence

The appellant's claim for service connection for post-
traumatic stress disorder is well grounded within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991).  That is, he has 
presented a claim which is plausible.  There is evidence of 
post-service diagnoses of post-traumatic stress disorder, 
although one examiner has retracted his opinion after 
psychological testing and added an addendum diagnosis of 
malingering.  However, the Board views the remaining post-
traumatic stress disorder diagnosis by another examiner 
sufficient to well ground the claim.

The appellant did not serve in combat, and a Verification of 
Service DD Form 214 from the period of active duty including 
his Persian Gulf service has no indicia of combat.  
Therefore, stressors must be verified.  In the hearing before 
the RO in July 1998, the appellant identified a fellow 
guardsman R. B., who was allegedly killed in action as one of 
his inservice stressors.  In December 1998, the RO wrote to 
the U.S. Armed Services Center for Research of Unit Records 
and requested verification of this incident.  No report from 
the U.S. Armed Services Center for Research of Unit Records 
has been associated with the claims folder.  A determination 
of whether the stressor has been verified is necessary before 
the Board can consider the claim.

In his July 1995 claim, the appellant alleged post-traumatic 
stress disorder due to service in the Persian Gulf.  He 
listed nightmares, loss of memory, bad nerves, trouble 
sleeping and inability to concentrate due to Gulf War 
service.  In addition to reviewing the claim for direct 
service connection, the RO undertook development of the claim 
as an undiagnosed illness claim and included relevant law and 
regulation pertinent to service connection for undiagnosed 
illness in the rating decision, Statement of the Case and 
Supplemental Statement of the Case.  In a September 1997 VA 
examination, the examiner concluded that the appellant had no 
undiagnosed illness, and that his symptoms fit into the 
category of post-traumatic stress disorder as well as major 
depressive disorder with psychotic features, also diagnosed.  
Furthermore, the appellant has not alleged undiagnosed 
illness.  Therefore, there is no basis for further discussion 
by the Board on the issue of service connection for an 
undiagnosed illness.

Impotence

The appellant has claimed entitlement to service connection 
for impotence.  On VA examination in September 1997, the 
appellant was diagnosed with erectile dysfunction most likely 
of psychogenic origin.  The examiner indicated that to 
further delineate other possible etiologies of the erectile 
dysfunction, the appellant would have to go to a VA Medical 
Center that had the capability of performing penile vascular 
studies.  The appellant stated that his erectile dysfunction 
began while on active duty serving in Saudi Arabia during 
Desert Storm.  The claim for service connection for post-
traumatic stress disorder is the subject of a REMAND below.  
If the claim for service connection for post-traumatic stress 
disorder is granted, the combination of service connection 
for post-traumatic stress disorder plus a diagnosis of 
erectile dysfunction of possible psychogenic origin plus the 
appellant's reported date of onset in service would well 
ground the claim for service connection for impotence.  This 
in turn would trigger the VA's duty to assist and additional 
testing for other etiologies of the erectile dysfunction as 
proposed by the VA examiner would be warranted.  Accordingly, 
a decision on the claim for service connection for impotence 
is held in abeyance pending resolution of the subject of the 
REMAND below. 



ORDER

Service connection for hypertension is denied.  The claim of 
entitlement to service connection for post-traumatic stress 
disorder is well grounded, and to this extent only, the 
appeal is granted.


REMAND

Because the claim of entitlement to service connection for 
post-traumatic stress disorder is well grounded, VA has a 
duty to assist the appellant in developing facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.159 (1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
A report from the U.S. Armed Services Center for Research of 
Unit Records should be associated with the claims folder. 

Accordingly, this claim is REMANDED for the following action:

1.  The RO should associate a report from 
the U.S. Armed Services Center for 
Research of Unit Records referencing the 
inservice stressor reported by the 
appellant and detailed in an RO request 
for stressor verification dated in 
December 1998.

2.  If the identified stressor is 
verified, the RO should schedule a VA 
psychiatric examination, preferably with 
the VA examiner who conducted the 
September 10, 1997 VA psychiatric (not 
neurological) examination, if available.  
The examiner should be afforded an 
opportunity to review the claims folder.  
The following opinion is requested:

After review of the 
neuropsychological evaluation and 
testing conducted in November 1997, 
does the appellant have a diagnosis 
of post-traumatic stress disorder 
that conforms with DSM-IV or is 
supported by the findings of record?

3.  The General Counsel, in representing 
VA before the Court of Veteran's Appeals, 
has noted that the RO has duties.  
Pursuant to 38 C.F.R. § 3.655, when a 
claimant fails to report for an 
examination scheduled in conjunction with 
an original compensation claim, the claim 
shall be rated based on the evidence of 
record.  When the claimant pursuing an 
original, reopened or claim for an 
increase without good cause fails to 
report for examination, the claim will be 
denied.  However, the Secretary must show 
a lack of good cause for failing to 
report.  Further, VA has a duty to fully 
inform the veteran of the consequences of 
the failure to undergo the scheduled 
examination.  The RO must comply with all 
notification requirements regarding the 
duty to report and the failure to report 
for examination.  The Remand serves as 
notice of the regulation.

If upon completion of the above action, the claim remains 
denied, the case should be returned to the Board after 
compliance with all requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals


 



